Order Denying Rehearing.
PER CURIAM.
Upon consideration thereof, it is ordered that the petition, filed March 2, 1916, on behalf of the appellant herein for a rehearing of the above-entitled cause be and hereby is denied. It is further ordered that the decree filed and entered in the above-entitled cause on the 7th day of February, 1916, be and hereby is amended so „as to read as follows;
“The judgment of the court below having, according to the oral admission of the respective proctors, included by mistake one-haif of the damages to the appellant's tug and tow, will be so modified as to omit therefrom said damages, and, as so modified, the judgment will stand affirmed.”